DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Information Disclosure Statement
	The information disclosure statement submitted on 04/28/2022 has been considered by the Examiner and made of record in the application file.

Response to Arguments
	Claims 1-40 were previously allowed.  IDS filed on 04/28/2022 has been acknowledged and verified.  The pending claims in the present application, claims 1-40, are still in condition for allowance and are allowed.

Allowable Subject Matter
Claims 1-40 are allowed.

The following is an examiner’s statement of reasons of allowance:

Regarding claim 1, the best prior art of record found during the examination of the present application, Lu et al. (US 2017/0322247 herein Lu) and Lee et al. (US 2016/0374031 herein Lee), fails to specifically teach, suggest, or disclose receive a power density (PD) limit for a time slot, the time slot comprising sub-time slots; determine a PD allocation for the time slot based on the PD limit; determine a maximum allowable power level for one of the sub-time slots based on a portion of the PD allocation used up by one or more of the sub-time slots preceding the one of the sub-time slots; and set a transmission power limit for the transmitter based on the maximum allowable power level.
Lu teaches a device and method for determining power density measurements of electromagnetic transmissions from an antenna of a wireless electronic device. The method can include determining one or more worst case configurations within an exposure plane based on power density distribution of the antenna in free space (Abstract). Specific absorption rate SAR and power density measurements can provide a straightforward means for measuring the RF exposure characteristics of wireless electronic devices to ensure that the antenna transmissions are within set predetermined limits ([0016]).
Lee teaches a device for controlling exposure of electromagnetic waves from a base station collects a power value received from at least one base station together with position information using a plurality of terminals in a controlled area; maps the received power value collected from the terminals on a plurality of subareas in the controlled area based on position information collected from the terminals; calculates a power density for respective frequency bandwidths in the respective subareas by using the received power value of the terminals provided in the respective subareas; and calculates a specific absorption rate of electromagnetic waves in a human body in the respective subareas by using a power density value for respective frequency bandwidths in the respective subareas (Abstract).
The teachings of Lu and Lee, either alone or in combination, differ and/or fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 2-16 depend upon allowable claim 1, therefore these claims are also allowed.

Regarding claim 17, the best prior art of record found during the examination of the present application, Lu et al. (US 2017/0322247 herein Lu) and Lee et al. (US 2016/0374031 herein Lee), fails to specifically teach, suggest, or disclose receiving a power density (PD) limit for a time slot, the time slot comprising sub-time slots; determining a PD allocation for the time slot based on the PD limit; determining a maximum allowable power level for one of the sub-time slots based on a portion of the PD allocation used up by one or more of the sub-time slots preceding the one of the sub-time slots; and setting a transmission power limit for a transmitter based on the maximum allowable power level.
Lu teaches a device and method for determining power density measurements of electromagnetic transmissions from an antenna of a wireless electronic device. The method can include determining one or more worst case configurations within an exposure plane based on power density distribution of the antenna in free space (Abstract). Specific absorption rate SAR and power density measurements can provide a straightforward means for measuring the RF exposure characteristics of wireless electronic devices to ensure that the antenna transmissions are within set predetermined limits ([0016]).
Lee teaches a device for controlling exposure of electromagnetic waves from a base station collects a power value received from at least one base station together with position information using a plurality of terminals in a controlled area; maps the received power value collected from the terminals on a plurality of subareas in the controlled area based on position information collected from the terminals; calculates a power density for respective frequency bandwidths in the respective subareas by using the received power value of the terminals provided in the respective subareas; and calculates a specific absorption rate of electromagnetic waves in a human body in the respective subareas by using a power density value for respective frequency bandwidths in the respective subareas (Abstract).
The teachings of Lu and Lee, either alone or in combination, differ and/or fall short of the present application, therefore claim 17 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 18-19 depend upon allowable claim 17, therefore these claims are also allowed.

Regarding claim 20, the best prior art of record found during the examination of the present application, Lu et al. (US 2017/0322247 herein Lu) and Lee et al. (US 2016/0374031 herein Lee), fails to specifically teach, suggest, or disclose determine a time-averaged radio frequency (RF) exposure distribution over time slots; determine an RF exposure limit for one of the time slots based on the time- averaged RF exposure distribution over the time slots, the one of the time slots comprising sub-time slots; determine a time-averaged RF exposure distribution within the one of the time slots; determine a maximum allowable power level for one of the sub-time slots based on the RF exposure limit and the time-averaged RF exposure distribution within the one of the time slots; and set a transmission power limit for the transmitter based on the maximum allowable power level.
Lu teaches a device and method for determining power density measurements of electromagnetic transmissions from an antenna of a wireless electronic device. The method can include determining one or more worst case configurations within an exposure plane based on power density distribution of the antenna in free space (Abstract). Specific absorption rate SAR and power density measurements can provide a straightforward means for measuring the RF exposure characteristics of wireless electronic devices to ensure that the antenna transmissions are within set predetermined limits ([0016]).
Lee teaches a device for controlling exposure of electromagnetic waves from a base station collects a power value received from at least one base station together with position information using a plurality of terminals in a controlled area; maps the received power value collected from the terminals on a plurality of subareas in the controlled area based on position information collected from the terminals; calculates a power density for respective frequency bandwidths in the respective subareas by using the received power value of the terminals provided in the respective subareas; and calculates a specific absorption rate of electromagnetic waves in a human body in the respective subareas by using a power density value for respective frequency bandwidths in the respective subareas (Abstract).
The teachings of Lu and Lee, either alone or in combination, differ and/or fall short of the present application, therefore claim 20 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 21-40 depend upon allowable claim 20, therefore these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648